UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material under §240.14a-12 PREMIER ALLIANCE GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PREMIER ALLIANCE GROUP, INC. NOTICE OF POSTPONEMENT OF 2 SHAREHOLDERS To the Shareholders of Premier Alliance Group, Inc.: NOTICE IS HEREBY GIVEN of the postponement of the Annual Meeting of Shareholders (the “Annual Meeting”) of Premier Alliance Group, Inc. (the “Company”) which was previously scheduled to take place on June 12, 2014, to a date and time to be announced by the Company’s Board of Directors. The location of such re-scheduled Annual Meeting shall remain at the Company’s corporate offices located at 4521 Sharon Road, Suite 300, Charlotte, North Carolina 28211.The Company anticipates notifying its shareholders of the re-scheduled date of the Annual Meeting by the filing of additional proxy materials and shall provide such information as soon as practicable. By order of the Board of Directors /s/ Joseph J. Grano, Jr. Joseph J. Grano, Jr. Chairman of the Board of Directors and Chief Executive Officer Dated: May22, 2014 Theletter below was mailed to shareholders as of the record dateMay 23, 2014,for the June 12, 2014 meeting. PREMIER ALLIANCE GROUP, INC. Dear Shareholders: The Board of Directors of Premier Alliance Group, Inc. has decided to postpone the Annual Meeting of Shareholders scheduled for June 12, 2014. This decision was made to allow our shareholders to cast their votes based upon updated proxy materials which will include the recently announced reorganization of our executive team, including the appointment of Joseph J. Grano, Jr. to serve as our Chief Executive Officer.In addition, the Board of Directors has determined that shareholders should have the opportunity to vote on additional items to be included in the proxy materials. The Company anticipates notifying our shareholders of the rescheduled date of the Annual Meeting and the additional items by the filing of additional proxy materials which will be provided as soon as practicable. We look forward to seeing you at the rescheduled Annual Meeting. Sincerely, /s/ Joseph J. Grano Jr. Joseph J. Grano Jr. Chairman of the Board of Directors and Chief Executive Officer
